Case: 1:17-cv-02766 Document #: 135 Filed: 12/23/18 Page 1 of 1 PageID #:1707

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Wendy Chacon
                                                 Plaintiff,
v.                                                            Case No.: 1:17−cv−02766
                                                              Honorable Robert M. Dow Jr.
Kovitz Shifrin Nesbit, A Professional
Corporation
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, December 23, 2018:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Plaintiff Wendy
Chacon's motion for extension of time to file a reply [133] is granted. Notice of motion
date of 12/26/2018 is stricken and no appearances are necessary on that date. Mailed
notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
